Citation Nr: 0604010	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in October 
2004, and that development was completed by the RO.  The case 
has since been returned to the Board for appellate review.

The veteran testified at a hearing before the Board conducted 
at the RO in April 2004, and a transcript of her testimony is 
in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's pursuit of her vocational goal is not 
feasible due to her polysubstance dependence and psychiatric 
disorders.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, have 
not been met. 38 U.S.C.A. §§ 3101, 3102, 3106, 3107 (West 
2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.52, 21.53, 
21.57, 21.184, 21.198, 21.362 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the appellant with a 
letter in February 2005, which met the notification 
requirements of the VCAA, prior to readjudicating her claim 
in a supplemental statement of the case (SSOC).  Therefore, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in a SSOC.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices, and she has taken 
full advantage of these opportunities, submitting evidence 
and numerous pages of argument over the years in support of 
her claim.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of her claim.  Id., at 120-
21.  Therefore, with respect to the timing requirement for 
the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the Board observes that the February 2005 VCAA 
letter did not inform the veteran about the information and 
evidence that is necessary to substantiate the claim.  
Nevertheless, the June 2003 Statement of the Case (SOC) and 
the June 2005 SSOC notified the veteran of the reasons for 
the denial of her application and, in so doing, informed her 
of the evidence that was needed to substantiate her claim for 
entitlement to vocational rehabilitation benefits.  

In addition, the RO notified the appellant in the February 
2005 letter about the information and evidence that VA will 
seek to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on her claims 

The RO also informed the veteran about the information and 
evidence she was expected to provide.  Specifically, the 
February 2005 letter notified the veteran that she must 
provide enough information about her records so that they 
could be requested from the agency or person that has them.  
The letter also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
she had received any treatment from private health care 
providers and would like VA to obtain those records on her 
behalf.   In addition, the February 2005 letter informed the 
veteran that it was still her responsibility to ensure that 
VA received all of the requested records that are not in the 
possession of a Federal department or agency.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision, SOC, and SSOC of the 
reasons for the denial of her claim and, in so doing, 
informed her of the evidence that was needed to substantiate 
that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In addition, the veteran was provided an 
opportunity to testify at an April 2004 hearing before the 
Board, and she was provided VA examinations in March and May 
2005 as well as vocational rehabilitation counseling.  VA has 
also assisted the veteran and her representative throughout 
the course of this appeal by providing them with a SOC and 
SSOC, which informed them of the laws and regulations 
relevant to the appellant's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Background and Evidence

The veteran is currently assigned a 20 percent disability 
evaluation for chronic peptic ulcer disease with spasm of 
duodenal bulb and coexisting psychophysiological 
gastrointestinal reaction.  

VA medical records dated from May 2002 to January 2005 
document the veteran's treatment for various disorders, 
including substance abuse and depression.  She sought 
treatment in May 2002 at which time she was very emotional 
and smelled of alcohol.  She stated that she had smoked crack 
cocaine earlier that morning and had her last alcoholic 
beverage ten minutes prior to her appointment.  It was 
further noted that she had been treated for substance abuse 
in July 2001 and that she had also been previously 
hospitalized for depression.  The veteran later presented to 
the emergency room in September 2002 with complaints of 
depression following the use of alcohol, crack cocaine, and 
marijuana.  It was noted that she had been admitted for the 
same problem in May 2001 and that she had also been in 
domiciliary care from April to June, but that she had been 
discharged as irregular because she had broken a no contact 
contract with her husband and subsequently drank.  Following 
an evaluation, the veteran was hospitalized for polysubstance 
dependency with a borderline personality disorder.  The 
veteran remained in the hospital over the weekend following 
which she denied being suicidal or homicidal.  She was 
discharged in stable condition with the intent to abstain 
from alcohol and drugs.  

The veteran was later seen in February 2003 at which time she 
reported having difficulty finding employment.  The treating 
physician indicated that the veteran was inconsistently 
staying sober, as she relapsed approximately one to three 
times per week and was not attending meetings.  It was noted 
that she was taking Prozac to which she seemed to have a good 
response, as she had a stable affect, euthymic mood, and no 
agitation.  The veteran was later seen in March 2003 at which 
time she reported having not used drugs for several months, 
and in August 2003, it was noted that she was not under the 
influence of drugs or alcohol that day.  Although she kept in 
touch with recovering people, she was not attending meetings.  
The veteran returned for an appointment in May 2004 during 
which she reported being sober for 30 days, and in September 
2004, she indicated that she only consumed alcohol 
occasionally.  

An application for vocational rehabilitation benefits was 
received from the veteran in February 2003.  She was seen for 
vocational rehabilitation counseling in March 2003 at which 
time the medical consultant noted that she must have ongoing 
psychotherapy for her nonservice-connected depressive 
disorder as well as ongoing medical care for her stomach 
condition, if she was accepted into vocational 
rehabilitation.  

The veteran was later seen in March 2003 for a Rehabilitation 
Needs Inventory at which time she indicated that she had had 
applied for vocational rehabilitation because she had been 
unable to find employment since July 2001and was not sure she 
would be able to maintain employment because of her 
disabilities.  The veteran's work history, education and 
training, and disability information were reported.  

A Feasibility of Vocational Goal Worksheet was completed in 
May 2003, which indicated that the veteran had been assigned 
a 20 percent combined service-connected disability evaluation 
and had a serious employment handicap.  It was also noted 
that the veteran would have to overcome a neuropsychiatric 
condition, negative attitudes towards the disabled, an 
unstable work history, the severity of her disabilities, a 
lack of education and training for suitable employment, long 
periods of unemployment, and chronic alcohol/substance abuse 
in order to qualify for suitable employment.  The vocational 
rehabilitation counselor concluded that the achievement of 
the vocational goal was not feasible.  In particular, she 
stated the veteran was in need of mental health treatment 
before vocational rehabilitation could be considered.  She 
also noted that the veteran had nonservice-connected 
disabilities rated as 60 percent disabling, which made 
employment feasibility questionable even if she did have such 
treatment.  

An Entitlement Worksheet was completed in May 2003, which 
indicated that the veteran had an impairment to her 
unemployability that resulted in substantially from her 
service-connected disability.  It was noted that she had a 
high school diploma and that she had last worked in May 2001.  
The Vocational Rehabilitation Counselor concluded that the 
veteran had an employment handicap and was entitled to 
benefits, but that her goals were medically infeasible.

A May 2003 counseling record and narrative report indicated 
that the veteran had been unemployed since 2001 at which time 
she had reportedly left her job to enter residential 
treatment for depression.  It was noted that she had a rather 
extensive history of polysubstance abuse as well as a 
diagnosis of borderline personality disorder.  Her most 
recent long-term treatment was from April 2001 to August 2001 
from which she was irregularly discharged because she had 
relapsed.  She was last admitted for detoxification in 
September 2002.  The veteran had told the counselor that she 
had not used cocaine in several months and no longer consumed 
alcohol.  She had also stated that she continued to be seen 
by VA psychiatrist for depression and a personality disorder.  
Based on the information from the Rehabilitation Needs 
Inventory, medical records, rating decision, and the 
veteran's self-report, the vocational rehabilitation 
counselor determined that the veteran had an impairment to 
employment.  She further concluded that she had a serious 
employment handicap, as she had an unstable work history, 
long periods of unemployment, neuropsychiatric conditions, 
and alcohol/substance abuse.  However, given the extent of 
her disabling conditions, the counselor opined that the 
veteran was not medically feasible to participate in 
vocational rehabilitation, as she was in need of individual 
psychotherapy and substance abuse treatment.  She further 
indicated that vocational rehabilitation services would be 
premature.

In her July 2003 VA Form 9, the veteran denied ever refusing 
treatment and counseling and noted that she had been 
receiving it for some time.  

VA medical records dated from December 2003 to December 2004 
document the veteran's treatment for various disorders, 
including depressive disorder otherwise nonspecified with 
posttraumatic stress disorder features and a personality 
disorder.  
In December 2004, it was noted that the veteran's substance 
abuse had declined significantly, but that she did use 
alcohol on a weekly basis and had used cocaine two weeks 
earlier.  

In her April 2004 hearing testimony before the Board, the 
veteran contended that it would be feasible for her to return 
to the work force.  She indicated that she underwent 
treatment for her substance abuse and denied having any 
current problems with drugs or alcohol.  

The veteran was afforded a VA examination in March 2005 
during which the examiner diagnosed her with a history of 
peptic ulcer disease and noted that there was no evidence of 
a current active disease.  Her current hemocrit was 37 
percent, and there was no active hemorrhage or melena.  The 
examiner did observe that she had irritable bowel syndrome, 
but he commented that such a disorder was not related to her 
history of peptic ulcer disease.  He also indicated that 
there were no particular focal orthopedic complaints.  As 
such, the examiner stated that there were no gastrointestinal 
or orthopedic impairments that would interfere with the 
veteran's ability to obtain and maintain employment in any 
field of labor.  In this regard, he indicated that her 
gastrointestinal complaints were certainly not limiting and 
would not preclude her from employment.  

The veteran was provided a VA examination in May 2005 at 
which time her medical records were reviewed.  The examiner 
noted that the veteran had previously turned down a doctor's 
recommendation for an intensive outpatient alcohol and drug 
treatment program in December 2004.  It was also noted that 
she was most recently seen in March 2005 with diagnoses of 
cocaine dependence, depression, and histrionic personality, 
and she reported drinking alcohol weekly and using cocaine 
one to two times per month.  Following an examination, the 
examiner stated that rendering a diagnosis for the veteran 
was extremely difficult.  There was some depression evident, 
but she could not determine whether the mood disorder was 
secondary to alcohol and cocaine abuse.  She noted that 
depressed mood is highly related to withdrawal from cocaine 
and alcohol and that alcohol is also a central nervous system 
depressant.  The examiner further stated that it would be 
impossible to indicate a primary diagnosis of depression 
until there was some stable period of sobriety.  As such, her 
diagnostic impression was cocaine abuse, alcohol abuse, 
depression not otherwise specified, and a histrionic 
personality.  The examiner commented that the veteran's 
psychiatric impairment was related to alcohol and cocaine 
abuse and stated that the veteran's impairment severely 
affected her ability to obtain and maintain employment.  She 
noted that the veteran had been fired from one position for 
drinking on job and further stated that alcohol and drug use 
can severely impair one's toleration for stress and impair 
the ability to complete tasks.

A June 2005 counseling record and narrative report indicated 
that the veteran has been seen again that month to reevaluate 
the feasibility of her pursuing her vocational goal.   It was 
noted that the veteran had been provided a special 
psychiatric VA examination in May 2005 in connection with her 
claim.  The vocational rehabilitation counselor stated that 
the results of that examination confirmed that the veteran 
continued to be dependent on alcohol and cocaine, had not 
participated in treatment for her polysubstance dependence 
even though it had been recommended, had not been able to 
demonstrate a period of sobriety, and had been unemployed 
because of her substance abuse.  As such, the counselor 
concluded that the veteran remained medically infeasible to 
pursue her vocational goal.  The veteran was informed of 
these findings and indicated that she did not have any new 
evidence to submit.  The counselor also asked her if she was 
interested in participating in treatment for her 
polysubstance dependence, but she stated that she was not.  


Law and Analysis

The purposes of vocational rehabilitation and educational 
(VRE) benefits provided in chapter 31, title 38, United 
States Code, is to enable veterans with service-connected 
disabilities to become employable and to obtain and maintain 
suitable employment. 38 U.S.C.A. § 3100 (West 2002). A 
veteran who meets the criteria for basic entitlement may be 
provided a program of rehabilitative services which may 
include medical, diagnostic, counseling, educational, 
vocational, and/or employment services, among other services, 
as are determined to be needed and appropriate. 38 C.F.R. § 
21.35(i) (2005).

The regulations provide that, during evaluation and planning 
status, it should be determined whether the veteran has an 
employment handicap under § 21.40(b) and whether achievement 
of a vocational goal is feasible. See 38 C.F.R. §§ 
21.184(a)(1), 21.50 (2005).  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.74 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status." See also 38 C.F.R. §21.188 
(2005). The Board also notes that 38 C.F.R. § 21.51(g) (2005) 
states that if a veteran is found to not have an employment 
handicap, a separate determination of his eligibility for 
employment assistance will be made under 38 C.F.R. § 21.47 
(2005). 

There are three basic requirements for eligibility for 
Chapter 31 vocational rehabilitation benefits.  The first 
requirement is that veteran has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap. 
38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The second 
requirement is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran. 
38 C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the veteran must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved. 38 C.F.R. § 21.1(b)(3).  

The term "vocational goal" is defined by statute as gainful 
employment consistent with the veteran's abilities, 
aptitudes, and interests. 38 U.S.C.A. § 3101(8).  In order to 
find that the achievement of a particular vocational goal is 
reasonably feasible, the facts must show that the effects of 
the veteran's service-connected and non-service-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment. 
38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal. 38 C.F.R. § 21.53(d). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.  It is not 
disputed that the veteran is currently assigned a 20 percent 
disability evaluation for a gastrointestinal disability and 
has a serious employment handicap.  However, the Board 
concludes that the veteran's vocational goal is not 
reasonably feasible at this time.  

The Board notes that the veteran has psychiatric disorders 
and polysubstance dependence that prevent her from 
successfully pursuing a vocational rehabilitation program and 
becoming gainfully employed in an occupation consistent with 
her abilities, aptitudes, and interests.  The Board observes 
the veteran's contention that she no longer has a drug or 
alcohol problem as well as VA medical records dated in 
December 2004 noting that her substance abuse had declined 
significantly.  However, those records also indicate that she 
still used alcohol on a weekly basis and had used cocaine two 
weeks earlier.  In addition, the May 2005 VA examiner noted 
that the veteran had previously turned down a doctor's 
recommendation for an intensive outpatient alcohol and drug 
treatment program in December 2004.

Significantly, the May 2005 VA examiner listed her diagnostic 
impression as cocaine abuse, alcohol abuse, depression not 
otherwise specified, and a histrionic personality.  She also 
commented that the veteran's psychiatric impairment was 
related to alcohol and cocaine abuse and stated that her 
impairment severely affected her ability to obtain and 
maintain employment.  

Based on the foregoing, the veteran has been shown to still 
have polysubstance dependence.  Furthermore, she told her 
vocational rehabilitation counselor in June 2005 that she was 
not interested in participating in treatment for her 
polysubstance dependence.  Therefore, the Board finds that 
the pursuit of the veteran's vocational goal is not feasible 
at this time.  Accordingly, entitlement to vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code is not warranted.





ORDER

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


